DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the amendment filed on June 22, 2022. 
Claims 21-30 is newly added.
Claims 1-10 and 21-30 are currently pending and have been examined. 
Response to Arguments
	Applicant’s arguments, see reply page 8-9, filed June 22, 2022, have been fully considered and are persuasive. The respective 103 rejections of claims 1-10 are withdrawn. The combination of the Applicant’s amendments and arguments have put the application in condition for allowance.
Reasons for Allowance
	The following is the examiner’s statement for reasons for allowance: The prior art fails to teach a method and device for maintaining accuracy of a digital map, specifically wherein, in response to the map input credibility value being determined to be above a first threshold value, determining, by the device, a representative map input based on the map input and at least one other map input other than the map input; assigning, by the device, a representative credibility value to the representative map input, wherein the representative credibility value is based on the map input credibility value and at least one other map input credibility value of the at least one other map input; and in response to the representative credibility value being determined to be above a second threshold value, sending, by the device, the representative map input to multiple user equipment devices. The closest prior art, Brewington (US-8717387) discloses a method for correcting misaligned map data from different sources, wherein each data source is associated with a reliability value that identifies the likelihood that the map data received from a source aligns with a particular location. Brewington does this by assigning reliability values to data sources and comparing that value a predetermined threshold.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comment on Statement of Reasons for Allowance.”
Allowable Subject Matter
	Claims 1-10 and 21-30 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/
Examiner, Art Unit 3664                                                                                                                                                             
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664